Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	This office action is a response to applicant’s communication submitted December 10, 2020, wherein the rejection of record in the previous action is traversed.  This application is a national stage application of PCT/US2017/026745, filed April 10, 2017, which claims benefit of provisional application 62/321384, filed April 12, 2016.
Claims 1-24 are pending in this application.
Claims 1-24 as amended are examined on the merits herein.

Reasons for Allowance
The declaration of Michelle A. Rudek-Renaut under 37 CFR 1.130 submitted December 10, 2020, with respect to the reference Anders et al. has been entered into the record.  The rejections of claims 1-24 under 35 USC 102(a)(1) for being anticipated by Anders et al. and of claims 1-324 under 35 USC 103 for being obvious over Anders et al. are withdrawn as the declaration establishes that the publication Anders et al. is not a disclosure by another.

	Currently claims 1-24 are pending in this application and have been examined on the merits herein.  Applicant’s declaration submitted December 10, 2020, is seen to be persuasive to remove all rejections of record in the previous office action and place the application in condition for allowance.  Reasons for allowance are as follows:
	Claim 1 and its dependent claims are directed to a method of quantitating the incorporation of an agent into a nucleic acid following drug exposure.  Specifically this method comprises steps of 
	These methods are not described by or obvious over the prior art.  While prior art references such as Xu et al. (Reference included with PTO-892) disclose a need by those in the art to measure the amount of nucleoside analog drugs in a subject, this was typically accomplished merely by measuring the drug in a subject’s plasma.  Refinements of this technique include measurements of the intracellular active species in cell lysates (Derissen et al. or Jansen et al., included with PTO-1449 10/31/2019) or measurement of the incorporation of radioisotopically labeled drugs into whole nucleic acids. (Oz et al., included with PTO-1449 10/31/2019) None of the prior art methods for measuring the activity or pharmacokinetics of these drugs involved detecting the incorporated drug in a digest of nucleic acids from the patient.  Furthermore one of ordinary skill in the art would have not been guided to modify any of these methods so as to arrive at the claimed methods.
Accordingly, Applicant’s Declaration submitted December 10, 2020, is sufficient to remove all rejections made in the prior office action as discussed above and to place the application in condition for allowance.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled, “Comments on Statement of Reasons for Allowance.”


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERIC OLSON/Primary Examiner, Art Unit 1623                                                                                                                                                                                                        2/12/2021